DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-4 and 6-9 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the first light receiving face, the second light receiving face, and the third light receiving face are inclined relative to a plane perpendicular to an optical axis of the backward red light, a plane perpendicular to an optical axis of the backward green light, and a plane perpendicular to an optical axis of the backward blue light, respectively.”
Claim 5 is not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the support surface and the light receiving face are inclined relative to a plane perpendicular to an optical axis of the backward light.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fukuda et al. (Patent No. US 6,931,215 B1) discloses that the optical branching filter 22 and the plurality of photodiodes 2, 2' are provided in place to receive a backward light emitted from a laser diode 1.
Nagai et al. (Patent No. US 7,183,581 B2) discloses an optical transmission module comprising a light-emitting device and a light-receiving device operable to directly receive backward light emitted from the light-emitting device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878